Exhibit 10.35



THIRD AMENDMENT TO CERTAIN

OPERATIVE AGREEMENTS

AND CONSENT

THIS THIRD AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS AND CONSENT

dated as of March 6, 2001 (this "Amendment") is by and among PERFORMANCE FOOD
GROUP COMPANY, a Tennessee corporation (the "Lessee" or the " Construction
Agent"); FIRST SECURITY BANK, NATIONAL ASSOCIATION, a national banking
association, not individually (in its individual capacity, the "Trust Company"),
but solely as the Owner Trustee under the PFG Real Estate Trust 1997-1 (the
"Owner Trustee ", the "Borrower" or the "Lessor"); the various banks and other
lending institutions which are parties hereto from time to time as lenders
(subject to the definition of Lenders in Appendix A to the Participation
Agreement (hereinafter defined), individually, a "Lender" and collectively, the
"Lenders"); FIRST UNION NATIONAL BANK, a national banking association ("First
Union"), as the agent for the Lenders and respecting the Security Documents, as
the agent for the Lenders and the Holders, to the extent of their interests (in
such capacity, the "Agent"); the various banks and other lending institutions
which are parties to the Participation Agreement from time to time as holders of
certificates issued with respect to the PFG Real Estate Trust 1997-1 (subject to
the definition of Holders in Appendix A to the Participation Agreement,
individually, a "Holder" and collectively, the "Holders"). Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings set
forth in Appendix A to the Participation Agreement.



 

W

I T N E S S E T H:



 

WHEREAS, the parties to this Amendment are parties to that certain Participation
Agreement dated as of August 29, 1997 (the "Participation Agreement"), certain
of the parties to this Amendment are parties to that certain Credit Agreement
dated as of August 29, 1997 (the "Credit Agreement"), certain of the parties to
this Amendment are parties to that certain Trust Agreement dated as of August
29, 1997 (the "Trust Agreement"), certain of the parties to this Amendment are
parties to that certain Lease Agreement dated as of August 29, 1997 (the
"Lease") and certain of the parties to this Amendment are parties to the other
Operative Agreements relating to a $47 million tax retention operating lease
facility (the "Facility") that has been established in favor of the Lessee;



WHEREAS, the Lessee has requested certain modifications to the Participation
Agreement, the Credit Agreement, the Trust Agreement and the other Operative
Agreements in connection with the Lessee's request to increase the size of the
Facility from $47 million to $55 million and extend the Construction Period
Termination Date to July 31, 2001;



WHEREAS, the Construction Agent has requested the consent of the Financing
Parties in connection with certain covenants and other agreements and
obligations of the Construction Agent under the Agency Agreement and under the
other Operative Agreements;



WHEREAS, the Financing Parties have agreed to the requested modifications and
consents on the terms and conditions set forth herein;



NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:



 

PART I

PARTICIPATION AGREEMENT



1. Section 8.3(h) of the Participation Agreement is hereby amended to read as
follows:



(h) The Lessee hereby covenants and agrees that as of Completion (i) the
aggregate Property Cost shall not exceed $55,000,000 and (ii) each parcel of the
Property shall be a Permitted Facility.



2. Appendix A to the Participation Agreement is hereby amended to add or modify
the following defined terms as follows:



"Construction Period Termination Date" shall mean the earlier of (a) the date
that the Commitments have been terminated in their entirety in accordance with
the terms of Section 2.5(a) of the Credit Agreement, or (b) July 31, 2001.



 

 

CREDIT AGREEMENT



Schedule 2.1 of the Credit Agreement is hereby deemed amended and restated in
its entirety to read as Schedule 2.1 attached hereto as EXHIBIT 1.



 

TRUST AGREEMENT



Schedule I of the Trust Agreement is hereby deemed amended and restated in its
entirety to read as Schedule I attached hereto as EXHIBIT 2.



 

PART II

CONSENT



The Financing Parties hereby (a) agree to permit the Construction Agent to cause
the Completion Date with respect to the Property more particularly described in
that certain Lease Supplement No. 3 dated as of October 18, 1999 between the
Lessor and the Lessee to occur after September 12, 1999 and (b) agree that the
Construction Agent's failure to cause the Completion Date with respect to the
Property more particularly described in that certain Lease Supplement No. 3
dated as of October 18, 1999 between the Lessor and the Lessee to occur on or
before September 12, 1999 does not violate Sections 2.6(b), (c), (d) or (h) of
the Agency Agreement. The agreements and consents set forth in this Part II is a
one-time consent and shall not be construed to be a waiver as to future
compliance with any duty, term, condition or covenant set forth in the Agency
Agreement or the Construction Agent's or the Lessee's obligation to comply fully
with any other duty, term, condition or covenant contained in any of the other
Operative Agreements.



PART III

MISCELLANEOUS



1. This Amendment shall be effective upon satisfaction of the following
conditions:



(a) execution and delivery of this Amendment by the parties hereto and execution
and delivery of such other documents, agreements or instruments deemed necessary
or advisable by the Agent;



(b) receipt by the Agent of an officer's certificate and/or a secretary's
certificate of each Credit Party (in form and in substance reasonably
satisfactory to the Agent) certifying that a resolution has been adopted by such
Credit Party's Board of Directors approving and authorizing the execution,
delivery, and performance of this Amendment, specifying that no Default or Event
of Default shall have occurred and be continuing, specifying that the
representations and warranties of such Credit Party set forth in the
Participation Agreement are true and correct (except for any such
representations and warranties which relate solely to an earlier time) and
certifying as to the incumbency of the officer of such Credit Party executing
this Amendment;



(c) receipt by the Agent of legal opinions of counsel to the Credit Parties
relating to this Amendment in form and substance reasonably satisfactory to the
Agent; and



(d) receipt by the Agent, on behalf of each Lender (and each Holder, to the
extent such Holder is not also a Lender), of an amendment fee equal to $3,500.00
per Lender (or Holder, to the extent such Holder is not also a Lender);
provided, however, the requirement set forth in this subsection (d) with respect
to any Lender (or Holder, to the extent such Holder is not also a Lender) shall
be deemed to be satisfied if the Agent, in its sole discretion, determines that
such Lender (or Holder, to the extent such Holder is not also a Lender) has
received the fee described in Section 6(a) of that certain Fourth Amendment to
Credit Agreement dated as of March 6, 2001, among the Lessee, the lenders
parties thereto and First Union National Bank, as administrative agent.



 

2. Except as modified hereby, all of the terms and provisions of the Operative
Agreements (including Schedules and Exhibits) shall remain in full force and
effect.



3. The Credit Parties agree to pay all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of
Moore & Van Allen, PLLC.



4. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.



5. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with the laws of the State of North
Carolina.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

PERFORMANCE FOOD GROUP COMPANY,
as the Construction Agent and as the Lessee

By:

Name:

Title:

 

 

[signature pages continue]

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,
not individually, except as expressly stated herein,
but solely as the Owner Trustee under the PFG Real Estate Trust 1997-1

 

By:

Name:

Title:

 

 

[signature pages continue]

 

FIRST UNION NATIONAL BANK,
as a Holder, as a Lender and as the Agent

 

By:

Name:

Title:

 

 

[signature pages continue]



 

SUNTRUST BANK, ATLANTA,
as a Holder and as a Lender



By:

Name:

Title:



By:

Name:

Title:



 

 

[signature pages continue]



 

HIBERNIA NATIONAL BANK, as a Lender



 

By:

Name:

Title:



 

 

[signature pages end]



 

EXHIBIT 1



Schedule 2.1

 

Tranche A

Tranche B

 

Commitment

Commitment

         

Name and Address of Lenders

Amount/Percentage

Amount/Percentage

         

First Union National Bank

$22,898,000

47.55%

$2,466,455

47.52%

c/o First Union Securities, Inc.

       

301 South College Street, TW-6

       

Charlotte, North Carolina 28288-0166

       

Attention: Jane Hurley

       

Telephone: (704) 383-3812

       

Telecopy: (704) 383-7989

                 

Hibernia National Bank

$15,750,000

32.70%

$1,750,000

33.72%

313 Carondelet Street, 12th Floor

       

New Orleans, Louisiana 70130

       

Attention: Connie Disbrow

       

Telephone: (504) 533-3044

       

Telecopy: (504) 533-5344

                 

SunTrust Bank

$9,512,000

19.75%

$973,545

18.76%

919 East Main Street

       

Richmond, Virginia 23219

       

Attention: Gray Key

       

Telephone: (804) 782-5237

       

Telecopy: (804) 782-5413

                 

TOTAL

$48,160,000

100%

$5,190,000

100%

 

 

The Commitment of each Lender shall be subject to increase or reduction in
accordance with the provisions of the Operative Agreements, including without
limitation Section 2 of the Credit Agreement and Section 5.11 of the
Participation Agreement.

EXHIBIT 2



SCHEDULE I



HOLDER COMMITMENTS



 

 

Name of Holder

Holder Commitment
Amount/Percentage

First Union National Bank
c/o First Union Securities, Inc.
301 South College Street, TW-6
Charlotte, North Carolina 28288-0166
Attention: Jane Hurley
Telephone: (704) 383-3812
Telecopy: (704) 383-7989

$945,000

57.27%

     

SunTrust Bank
919 East Main Street
Richmond, Virginia 23219
Attention: Gray Key
Telephone: (804) 782-5237
Telecopy: (804) 782-5413

$705,000

42.73%

           

TOTAL

$1,650,000

100%



 

 

The Holder Commitment of each Holder shall be subject to increase or reduction
in accordance with the provisions of the Operative Agreements, including without
limitation Article III of the Trust Agreement and Section 5.11 of the
Participation Agreement.